Citation Nr: 1002984	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for the 
service-connected residuals of a right wrist fracture status 
post closed reduction with traumatic arthritis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had periods of active duty for training from 
April to August 1969 and from May 22, 1976 to June 5, 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted an increased rating (from 
noncompensable to 10 percent) for the service-connected right 
wrist disability by awarding a grant of service connection 
for traumatic arthritis of the right wrist and incorporating 
that award into the service-connected disability of residuals 
of a right wrist fracture.  The Veteran was not satisfied 
with the assignment of the 10 percent rating and appealed the 
RO's October 2004 decision.  

In February 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

In June 2008, the Board remanded the case to the RO for 
further development and adjudicative action.

During the pendency of the appeal, the RO issued a rating 
decision in November 2009 that granted service connection for 
carpal tunnel syndrome of the right wrist, as secondary to 
the service-connected residuals of a right wrist fracture 
with traumatic arthritis.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
wrist fracture include moderate traumatic arthritis 
productive of at least 50 percent motion loss in the right 
wrist, with additional pain, fatigue, weakness on motion; 
ankylosis is not demonstrated.  

2.  The Veteran's service-connected residuals of a right 
wrist fracture also include carpal tunnel syndrome; and 
dorsal malunion of the distal radius, but without false 
movement, loss of bone substance or deformity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected residuals of a 
right (major) wrist fracture, based on limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 
4.71a, Diagnostic Codes 5010, 5212, 5214, 5215 (2009).

2.  The criteria for the assignment of a separate 10 percent 
rating, but no higher, for the residuals of a right (major) 
wrist fracture, based on malunion of the radius have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, 
Diagnostic Codes 5010, 5212, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for increase and the relative duties of VA and the claimant 
to obtain evidence.

In a subsequent letter, sent to the Veteran in July 2006, the 
Veteran was notified of the law and regulations regarding the 
assignment of effective dates and initial ratings following 
grants of service connection, pursuant to the directives set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That 
notice letter was followed by another duty-to-assist letter 
issued in June 2008, followed by a supplemental statement of 
the case, issued in November 2009.  

These notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a right wrist fracture with 
traumatic arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Also, functional loss due to pain must be 
supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Veteran is right-handed.  In rating his service-connected 
disability, thus, when applicable, the ratings provided for 
the major, as opposed to the minor, upper extremity should 
apply. 38 C.F.R. § 4.69.

The Veteran's service-connected residuals of a right wrist 
fracture is rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5215 for 
traumatic arthritis of the right wrist.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  
Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
minor joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Veteran's 
disability is rated based on limitation of motion of the 
affected part, the right wrist in this case, pursuant to 
Diagnostic Code 5215.

38 C.F.R. § 4.71a, Diagnostic Code 5215, which addresses 
limitation of motion of the wrist, provides a 10 percent 
evaluation for either wrist (major or minor) when 
dorsiflexion is limited to 15 degrees, or, when palmar 
flexion is in line with the forearm.  A 10 percent evaluation 
is the maximum rating allowed under that code.  Thus, under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 the 10 percent rating 
currently assigned is the maximum schedular rating for 
limitation of motion of the wrist without ankylosis.  38 
C.F.R. § 4.71a, 5215. 

VA examinations in October 2004 and July 2009 show that, at 
worst, the range of motion of the right wrist was restricted 
with dorsiflexion (extension) limited to30 degrees, palmar 
flexion limited to 20 degrees, ulnar deviation limited to 5 
degrees, and radial deviation limited to 5 degrees.  The 
examiner in October 2004 indicated that the Veteran had 
significant loss of motion and obvious deformity with bone 
prominence dorsally.  The examiner felt that the Veteran had 
significant pain and loss of motion which was exacerbated by 
use of the right wrist, and quite conceivably had at least 50 
percent loss of motion and may need surgical intervention in 
the future.  He was noted to have full pronation and 
supination with no loss of motion at the elbow or joints 
distal to the wrist.  

The Veteran continued to complain of significant pain and 
tenderness, and the July 2009 examiner further noted that x-
rays established malunion of the distal radius along with the 
osteoarthritis of the radiocarpal joint.  The examiner 
concluded that the Veteran suffered a distal radius fracture 
in the past and was currently in dorsal angulation and 
malunion.  The examiner further indicated that the Veteran 
had resultant degenerative joint disease that was likely from 
the in-service wrist injury and he also had evidence of 
carpal tunnel disease, which was likely attributed by his 
previous injury as well.  

The Veteran submitted a statement from his private physician 
in August 2004.  The statement noted the Veteran's complaints 
of pain and statement that in his former position he had to 
wear a wrist brace.  Physical examination revealed a hard 
mass over the dorsal aspect of the right wrist.  He had 30 
degrees of flexion and 70 degrees of extension.  Another 
statement from a private physician dated in September 2005 
noted complaints of pain.  The joint was swollen and there 
was a mild deformity along with joint tenderness.

At the hearing, the Veteran testified that his wrist ached 
and hurt all the time.  

Normal range of motion of the wrist is dorsiflexion from 0 to 
70 degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 
to 45 degrees, and radial deviation 0 to 20 degrees.) See 38 
C.F.R. § 4.71a, Plate I. 

Because ankylosis is not shown on examination, a rating in 
excess of 10 percent is not assignable under 38 C.F.R. § 
4.71a, Diagnostic Code 5214 for ankylosis of the wrist.  More 
specifically, as favorable ankylosis in 20 to 30 degrees of 
dorsiflexion in the right wrist is not shown, the criteria 
for the assignment of the next higher, 30 percent rating for 
the major wrist are not met in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  In the absence of ankylosis, the 
assignment of a rating predicated on ankylosis is not proper.  
Johnston, supra. Consequently, an increased rating is not 
warranted for the Veteran's service-connected right wrist 
fracture residuals pursuant to Diagnostic Codes 5214.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca, supra, where as here the Veteran is 
already receiving the maximum rating available for limitation 
of motion of the wrist, the provisions of 38 C.F.R. §§ 4.40, 
4.45, do not apply.  Johnston, supra.

However, after considering the application of other 
diagnostic codes pertinent to the wrist, it is determined 
that a separate 10 percent rating is assignable based on the 
objective x-ray evidence of malunion of the right distal 
radius pursuant to Diagnostic Code 5212.  Under Diagnostic 
Code 5212, a rating of 10 percent is warranted where there is 
malunion of the radius with bad alignment.  A rating of 20 
percent is warranted where there is nonunion of the radius in 
the upper half.  A rating of 30 percent (20 percent if minor) 
is warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
Finally, a rating of 40 percent (30 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms) 
and marked deformity.

As there is no indication that the malunion is located in the 
upper half of the radius, and no indication of false movement 
or loss of bone substance, the assignment of a 10 percent 
rating, but no higher, is warranted for the service-connected 
residuals of a right wrist fracture on the basis of malunion 
of the distal radius.  Absent false movement, loss of bone 
substance and/or marked deformity, a rating in excess of 10 
percent is not warranted.  

Assigning this separate 10 percent rating for the nonunion of 
the distal radius does not violate the rule against 
pyramiding because the criteria pursuant to Diagnostic Code 
5212 are not predicated on limitation of motion.  In general, 
all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  However, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

There are no other diagnostic codes pertaining to the wrist 
that would provide for a rating in excess of 10 percent in 
this case.  Diagnostic Code 5213 governs impairment of 
pronation and supination, and to warrant a rating of 20 
percent, for either the major or minor wrist, there must be 
loss of pronation beyond the last quarter of arc or there 
must be bone fusion with hand fixed near the middle of the 
arc or moderate pronation.  

Diagnostic Codes 5210 and 5211 are not applicable in this 
case because there is no evidence of nonunion of the radius 
and ulna (Diagnostic Code 5210), and there is no evidence of 
impairment of the ulna (Diagnostic Code 5211).  Moreover, 
there is no ankylosis of the elbow, other impairment of the 
elbow, limitation of motion of the forearm, or limitation of 
supination and pronation shown, therefore Diagnostic Codes 
5205 to 5209 and 5213 are not applicable.  

As noted previously, the RO has granted service connection 
for carpal tunnel syndrome and assigned a separate 10 percent 
disability rating pursuant to the neurological codes at 
38 C.F.R. § 4.124a, based on the Veteran's incomplete 
paralysis of the ulnar nerve, productive of numbness and 
tingling.  The examiner in July 2009 indicated that the 
Veteran's carpal tunnel syndrome was likely secondary to the 
Veteran's residuals of a right wrist fracture.  As any 
neurological manifestations of the right wrist are already 
being compensated for by the initial rating assigned 
following the grant of service connection for carpal tunnel 
syndrome of the right wrist, the consideration of additional 
neurological codes is not necessary in conjunction with the 
pending appeal.  

In sum, the preponderance of the evidence is against the 
claim for an increased disability rating for the service-
connected residuals of a right wrist fracture, based on 
limitation of motion; there is no doubt to be resolved; and 
an increase based on arthritis or limited motion is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

However, the assignment of a separate 10 percent rating, but 
no higher, is warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 on the basis of malunion of the distal 
radius.  The criteria for the assignment of this 10 percent 
rating, but no higher, have been met during the entire appeal 
period, as there are no distinct time periods where the 
Veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected residuals of a right wrist fracture with arthritis 
and malunion of the distal radius under consideration here 
has caused marked interference with employment, has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise renders impracticable the 
application of the regular scheduler standards.  The regular 
scheduler standards contemplate the symptomatology shown in 
this case, as was discussed above.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 10 percent for the service-
connected residuals of a right (major) wrist fracture, based 
on limitation of motion, is denied.  

A separate 10 percent rating, but no higher, for the 
residuals of a right (major) wrist fracture, based on 
malunion of the radius is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


